UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-27548 LIGHTPATH TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 86-0708398 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) http://www.lightpath.com 2603 Challenger Tech Ct. Suite 100 Orlando, Florida 32826 (Address of principal executive offices) (ZIP Code) (407) 382-4003 (Registrant’s telephone number, including area code) N/A (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the proceeding 12 months (or such shorter period that the registrant was required to submit and post such files). YES¨NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES¨NOx APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 9,711,213 shares of common stock, Class A, $.01 par value, outstanding as of May 2, 2011. 2 LIGHTPATH TECHNOLOGIES, INC. Form 10-Q Index Item Page Part I Financial Information Item 1. Financial Statements 4 Consolidated Balance Sheets 4 Unaudited Consolidated Statements of Operations 5 Unaudited Consolidated Statement of Stockholders’ Equity 6 Unaudited Consolidated Statements of Cash Flows 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of FinancialConditions and Results of Operations 19 Item 4. Controls and Procedures 26 Part II Other Information Item 6. Exhibits 26 Signatures 30 3 PART I FINANCIAL INFORMATION Item 1. Financial Statements LIGHTPATH TECHNOLOGIES, INC. Consolidated Balance Sheets (unaudited) March 31, June 30, Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance of $8,575 and $22,930 Inventories, net Prepaid interest expense Prepaid expenses and other assets Total current assets Property and equipment, net Intangible assets, net Debt costs, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities Accrued payroll and benefits 8% convertible debentures, net of debt discount — Total current liabilities Deferred rent 8% convertible debentures to related parties, net of debt discount 8% convertible debentures, net of debt discount Total liabilities Stockholders’ equity: Preferred stock: Series D, $.01 par value, voting; 5,000,000 shares authorized; none issued and outstanding — — Common stock: ClassA, $.01 par value, voting; 40,000,000 shares authorized; 9,711,213 and 8,971,638 shares issued and outstanding, respectively Additional paid-in capital Foreign currency translation adjustment Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated statements. 4 LIGHTPATH TECHNOLOGIES, INC. Consolidated Statements of Operations (Unaudited) Three months ended March 31, Nine months ended March 31, Product sales, net $ Cost of sales Gross margin Operating expenses: Selling, general and administrative New product development Amortization of intangibles Gain on sale of property and equipment ) — ) — Total costs and expenses Operating income (loss) Other income (expense): Interest expense ) Interest expense - debt discount ) Interest expense - debt costs ) Loss on extinguishment of debt ) — ) — Other income (expense), net ) ) Total other expense, net ) Net income (loss) $ ) $ $ ) $ ) Income (Loss) per common share (basic) $ ) $ $ ) $ ) Number of shares used in per share calculation (basic) Income (Loss) per common share (diluted) $ ) $ $ ) $ ) Number of shares used in per share calculation (diluted) The accompanying notes are an integral part of these unaudited consolidated statements. 5 LIGHTPATH TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Nine months ended March 31, 2011 (unaudited) Class A Common Stock Additional Paid-in Foreign Currency Translation Accumulated Total Stockholders’ Shares Amount Capital Adjustment Deficit Equity Balance at June 30, 2010 $ ) $ Issuance of common stock for: Employee Stock Purchase Plan 78 — — Exercise of employee stock options 54 — — Conversion of debentures, net of costs — — Cashless exercise of warrants ) — — - Exercise of warrants — — Stock based compensation on stock options and restricted stock units — Premium from debt exchange — Net loss — ) ) Foreign currency translation adjustment — Comprehensive loss ) Balance at March 31, 2011 $ ) $ The accompanying notes are an integral part of these consolidated statements. 6 LIGHTPATH TECHNOLOGIES, INC. Consolidated Statements of Cash Flows (unaudited) Nine months ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Interest from amortization of debt discount Interest from amortization of debt costs Common stock issued for legal settlement — Gain on sale of property and equipment ) — Stock based compensation Change in provision for doubtful accounts receivable ) ) Deferred rent ) ) Loss on extinguishment of debt — Common stock issued for payment of consulting services — Changes in operating assets and liabilities: Trade accounts receivables ) Other receivables — Inventories ) ) Prepaid expenses and other assets Accounts payable and accrued liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities Purchase of property and equipment ) ) Proceeds from sale of equipment — Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from exercise of stock options Proceeds from sale of common stock, net of costs — Proceeds from sale of common stock from employee stock purchase plan Costs associated with conversion of debentures ) — Exercise of warrants — Payments on capital lease obligation — ) Payments on note payable — ) Net cash provided by financing activities Effect of exchange rate on cash and cash equivalents ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Interest paid in cash $ - $ Income taxes paid Supplemental disclosure of non-cash investing & financing activities: Convertible debentures converted into common stock $ $ Premium from debt exchange - The accompanying notes are an integral part of these consolidated statements. 7 1.Basis of Presentation References in this document to “the Company”, “LightPath”, “we”, “us”, or “our” are intended to mean LightPath Technologies, Inc., individually, or as the context requires, collectively with its subsidiaries on a consolidated basis. The accompanying unaudited consolidated financial statements have been prepared in accordance with the requirements of Article 8 of Regulation S-X promulgated under the Securities and Exchange Act of 1934 and, therefore, do not include all information and footnotes necessary for a fair presentation of financial position, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America. These consolidated financial statements should be read in conjunction with the Company’s consolidated financial statements and related notes, included in its Form 10-K for the fiscal year ended June 30, 2010 filed with the Securities and Exchange Commission (the “SEC”). Unless otherwise stated, references to particular years or quarters refer to the Company’s fiscal years ended in June and the associated quarters of those fiscal years. These consolidated financial statements are unaudited but include all adjustments, which include normal recurring adjustments, which, in the opinion of management, are necessary to present fairly the financial position, results of operations and cash flows of the Company for the interim periods presented. Results of operations for interim periods are not necessarily indicative of the results that may be expected for the year as a whole. History: LightPath was incorporated in Delaware in 1992 to pursue a strategy of supplying hardware to the telecommunications industry. In April 2000, the Company acquired Horizon Photonics, Inc. (“Horizon”), and in September 2000 the Company acquired Geltech, Inc. (“Geltech”). During fiscal 2003, in response to sales declines in the telecommunications industry, the operations of Horizon in California and LightPath in New Mexico were consolidated into the former Geltech facility in Orlando, Florida. InNovember 2005, the Company announced the formation ofLightPath Optical Instrumentation (Shanghai) Co., Ltd, (“LPOI”) a wholly owned manufacturing subsidiary located in Jiading, People’s Republic of China (“PRC”). The manufacturing operations are housed in a 16,000 square foot facility located in the Jiading Industrial Zone near Shanghai. This plant has increased overall production capacity and enabled LightPath to compete for larger production volumes of optical components and assemblies, and strengthened partnerships within the Asia/Pacific region. It also provides a launching point to drive the Company’s sales expansion in the Asia/Pacific region. The Company is engaged in the production of precision molded aspherical lenses, GRADIUM® glass lenses, collimators and isolator optics used in various markets, including industrial, medical, defense, test & measurement and telecommunications. Going Concern and Managements Plans As shown in the accompanying financial statements, the Company has incurred recurring losses from operations and as of March 31, 2011 the Company has an accumulated deficit of approximately $203.7 million. Cash used by operations was $67,000 for the nine months ended March 31, 2011.Cash used in operations was approximately $500,000 and $1.47 million during fiscal years ended 2010 and 2009, respectively. The Company continued to implement the cost reduction initiatives it started in fiscal 2010, including the transition of more precision molded lenses to less expensive glass, increasing tooling life, increasing operator yields and efficiencies, qualifying coating vendors in China and improving yields on our infrared product line. In the first nine months of fiscal 2011, 18% of our precision molded lenses sales in units were of more expensive glass types, compared to 21% of the same period in the prior fiscal year.This decrease was due to an increase of these precision molded lenses being converted to lower cost glass. Management is committed to continuing efforts to transition more precision molded lenses to less expensive glass, which will contribute towards achieving profitability assuming we meet our sales targets and goals for producing and selling more low cost lenses at higher volumes. The fiscal 2011 operating plan and related financial projections were developed anticipating sales growth primarily in the infrared products and the low cost, high volume products, such as industrial laser tools for the imaging markets in Asia, markets we have been targeting since 2009. Unit volumes in these targeted markets have increased 123% from last year. We expect to hold our previous margin improvements based on production efficiencies and reductions in product costs as a result of the shifting of our manufacturing operations to the Shanghai facility, offset by marginal increases in selling, administrative and new product development expenditures. Our revenues were lower than expected for our precision molded lenses because even though sales of precision molded lens units increased, the average selling price per unit decreased.The shortfall in forecasted margin dollars did not allow us to cover our selling, general and administrative expenses.However, based on the current quote and booking activity on all of our product lines and particularly the precision molded lenses, we expect increased revenue results in the fourth quarter of fiscal 2011 as compared to the previous three quarters. 8 The Company had a cash balance of approximately $1.0 million at March 31, 2011. In the first nine months of fiscal 2011, we reduced the Company’s debt obligations by $832,500 through the conversion of convertible debentures into shares of common stock and we received approximately $232,000 in proceeds from the exercise of warrants. In March 2011, we extended the maturity date of our convertible debentures from August 2011 to August 2013. To fund future operations, we may seek external debt or equity financing if it can be obtained in an amount and on terms that are acceptable; however, we may be required to seek external financing regardless of whether the terms would otherwise be acceptable if our cash flow financial resources are not sufficient to sustain our operations or to pursue our business plan.There is no assurance we will be able to achieve the necessary cash flow from sales growth and gross margin improvements to sustain operations. Factors which could adversely affect cash balances in future quarters include, but are not limited to, a decline in revenue or a lack of anticipated sales growth, increased material costs, increased labor costs, planned production efficiency improvements not being realized, increases in property, casualty, benefit and liability insurance premiums and increases in other discretionary spending, particularly sales and marketing related. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management has developed an operating plan for fiscal year 2011 and 2012 and believes the Company has adequate financial resources to achieve that plan and to sustain its current operations through May 2012. Nevertheless, management will be monitoring the plan closely during the year and should the plan objectives not be met during the year, remedial actions will be initiated. Liquidity Cash flow and cash management continue to be primary concerns of the Company. In fiscal 2009 and 2010, cash used in operations was approximately $1.47 million and $500,000, respectively. During the nine months ended March 31, 2011, the Company used approximately $67,000 of net cash for operating activities. For the nine months ended March 31, 2011, the cash used for operating activities decreased by $510,000 compared to a decrease of $37,000 in the same period of the prior fiscal year.This decrease in fiscal 2011 was primarily due to capital spending to expand our press capacity at our Shanghai facility, offset by cash received from the exercise of warrants. The decrease in cash in fiscal 2010 was primarily related to cash used in operations of $512,000 and capital spending of $788,000 offset by net proceeds of $1.4 million received by the Company through a $1.6 million private placement of common stock and warrants in August 2009, offset by spending on labor and benefits, rent and utilities, period expenses, working capital, fixed assets purchases and notes payable. On April 8, 2010 the Company executed a Securities Purchase Agreement with seven institutional and private investors, with respect to a private placement of an aggregate of 507,730 shares of the Company’s Class A Common Stock, $0.01 par value (the “Common Stock”) at $2.20 per share for all non-insider purchasers, and warrants to purchase 50,776 shares of Common Stock (the “Warrants”). The Warrants are priced at $2.48 per share and are exercisable for a period of five years beginning on October 8, 2010. The Company received aggregate gross cash proceeds from the issuance of the Common Stock (exclusive of proceeds from any future exercise of the Warrants) in the amount $1.1 million.We have used the funds to purchase equipment which will enable us to manufacture an additional 3 million units per year, thereby expanding our pressing capacity, and provide for working capital for our operations.Among the investors were J. James Gaynor and Louis Leeburg, both of whom were directors or officers of LightPath as of April 8, 2010, who paid $2.2325 per share of common stock. The Company paid a commission to the exclusive placement agent for the offering, Garden State Securities, Inc., (“Garden State”) in an amount equal to $89,000 plus costs and expenses.The Company also issued to Garden State and its designees warrants to purchase an aggregate of 50,773 shares of Common Stock at an exercise price equal to $2.48 per share.The Warrants have a five-year term and are exercisable by Garden State and its designees after October 8, 2010. Management believes the Company currently has sufficient cash to fund its operations through May 2012 assuming revenue stays at current levels and no additional sources of capital are used. The extent to which the Company can sustain its operations beyond this date will depend on the Company’s ability to generate cash from operations on increased revenues from low cost and infrared lenses or sale of non-strategic assets or from future equity or debt financing. Management believes that taking the current booking rate combined with recent quote activity and the existing order backlog the Company will be able to generate increased revenues. If we determine that future revenues are below current projections then we will attempt to implement additional cost savings measures including seeking lower cost suppliers and attempting to negotiate price reductions from current suppliers. We are continuously evaluating our supplier situation to ensure we meet our booked orders. 2.Significant Accounting Policies Consolidated financial statements include the accounts of the Company, and its wholly owned subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. Cash and cash equivalents consist of cash in the bank and temporary investments with maturities of 90 days or less when purchased. 9 Allowance for accounts receivable, is calculated by taking 100% of the total of invoices that are over 90 days past due from the due date and 10% of the total of invoices that are over 60 days past due from the due date. Accounts receivable are customer obligations due under normal trade terms. The Company performs continuing credit evaluations of its customers’ financial condition. Recovery of bad debt amounts previously written off is recorded as a reduction of bad debt expense in the period the payment is collected. If the Company’s actual collection experience changes, revisions to its allowance may be required. After all attempts to collect a receivable have failed, the receivable is written off against the allowance. Inventories, which consist principally of raw materials, work-in-process and finished lenses, isolators, collimators and assemblies are stated at the lower of cost or market, on a first-in, first-out basis. Inventory costs include materials, labor and manufacturing overhead. Acquisition of goods from our vendors has a 9% purchase burden added to cover customs, shipping and handling costs. Fixed costs related to excess manufacturing capacity have been expensed. We look at the following criteria for parts to consider for the inventory reserve: items that have not been sold in two years or that have not been purchased in two years or of which we have more than a two year supply.These items as identified are reserved at 100%, as well as reserving 50% for other items deemed to be slow moving within the last twelve months and reserving 25% for items deemed to have low material usage within the last six months. The parts identified are adjusted for recent order and quote activity to determine the final inventory reserve. Property and equipment are stated at cost and depreciated using the straight-line method over the estimated useful lives of the related assets ranging from one to ten years. Leasehold improvements are amortized over the shorter of the lease term or the estimated useful lives of the related assets using the straight-line method. Long-lived assets, such as property, plant, and equipment, tooling and purchased intangibles subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to its estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized in the amount by which the carrying amount of the asset exceeds the fair value of the asset. Assets to be disposed of would be separately presented in the balance sheet and reported at the lower of the carrying amount or fair value less costs to sell, and are no longer depreciated. The assets and liabilities of a disposed group classified as held for sale would be presented separately in the appropriate asset and liability sections of the balance sheet. Intangible assets, consisting of patents and trademarks, are recorded at cost. Upon issuance of the patent or trademark, the assets are amortized on the straight-line basis over the estimated useful life of the related assets ranging from two to seventeen years. Debt costs consist of third party fees incurred and other costs associated with the issuance of long-term debt. Debt costs are capitalized and amortized to interest expense over the term of the debt using the effective interest method. Deferred rent relates to certain of the Company’s operating leases containing predetermined fixed increases of the base rental rate during the lease term being recognized as rental expense on a straight-line basis over the lease term. The Company has recorded the difference between the amounts charged to operations and amounts payable under the leases as deferred rent in the accompanying consolidated balance sheets. Income taxes are accounted for under the asset and liability method. Deferred income tax assets and liabilities are computed on the basis of differences between the financial statement and tax basis of assets and liabilities that will result in taxable or deductible amounts in the future based upon enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances have been established to reduce deferred tax assets to the amount expected to be realized. The Company has not recognized a liability for uncertain tax positions. A reconciliation of the beginning and ending amount of unrecognized tax benefits or penalties has not been provided since there is no unrecognized benefit or penalty since the date of adoption. If there were an unrecognized tax benefit or penalty, the Company would recognize interest accrued related to unrecognized tax benefits in interest expense and penalties in operating expenses. The Company files income tax returns in the U.S. federal jurisdiction, and various states and foreign jurisdictions. The Company is no longer subject to U.S. federal, state or local, or non-U.S. income tax examinations by tax authorities for years before 2003. Revenue is recognized from product sales when products are shipped to the customer, provided that the Company has received a valid purchase order, the price is fixed, title has transferred, collection of the associated receivable is reasonably assured, and there are no remaining significant obligations. Revenues from product development agreements are recognized as milestones and are completed in accordance with the terms of the agreements and upon shipment of products, reports or designs to the customer. Invoice amounts for sales or VAT taxes are posted to the balance sheet and not included in revenue. New product development costs are expensed as incurred. 10 Stock based compensation is measured at grant date, based on the fair value of the award, and is recognized as an expense over the employee’s requisite service period. We estimate the fair value of each stock option as of the date of grant using the Black-Scholes-Merton pricing model. Most options granted under our Amended and Restated Omnibus Incentive Plan vest ratably over two to four years and generally have ten-year contract lives.The volatility rate is based on four-year historical trends in common stock closing prices and the expected term was determined based primarily on historical experience of previously outstanding options.The interest rate used is the U.S. Treasury interest rate for constant maturities. The likelihood of meeting targets for option grants that are performance based are evaluated each quarter. If it is determined that meeting the targets is probable then the compensation expense will be amortized over the remaining vesting period. Management makes estimates and assumptions during the preparation of the Company’s consolidated financial statements that affect amounts reported in the financial statements and accompanying notes. Such estimates and assumptions could change in the future as more information becomes available, which in turn could impact the amounts reported and disclosed herein. Financial instruments. The Company accounts for financial instruments in accordance with FASB ASC 820, Fair Value Measurements and Disclosures (“ASC 820”), which provides a framework for measuring fair value and expands required disclosure about fair value measurements of assets and liabilities. ASC 820 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1 - Quoted prices in active markets for identical assets or liabilities. Level 2 - Inputs other than quoted prices included within Level 1 that are either directly or indirectly observable. Level 3 - Unobservable inputs that are supported by little or no market activity, therefore requiring an entity to develop its own assumptions about the assumptions that market participants would use in pricing. Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of March 31, 2011.The Company uses the market approach to measure fair value for its Level 1 financial assets and liabilities, which include cash equivalents of $547,000 at March 31, 2011.The market approach uses prices and other relevant information generated by market transactions involving identical or comparable assets and liabilities. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values.These financial instruments which include cash, trade receivables, accounts payable and accrued liabilities.Fair values were assumed to approximate carrying values for these financial instruments since they are short term in nature and their carrying amounts approximate fair values or they are receivable or payable on demand. On August 1, 2008, the Company executed a Securities Purchase Agreement with respect to the private placement of 8% senior convertible debentures (the “Debentures”) as described in Note 10 to the accompanying consolidated financial statements. The Debentures issued were valued using observable inputs other than quoted prices (Level 2). The fair value of the Debentures as of March 31, 2011 was calculated to be approximately $1.1 million. The Company does not have other financial or non-financial assets or liabilities that would be characterized as Level 2 or Level 3 instruments. Derivative Financial Instruments.The Company accounts for derivative instruments in accordance with FASB ASC 815, Derivatives and Hedging (formerly referenced as SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities – an Amendment of FASB Statement No. 133) (“ASC 815”), which requires additional disclosures about the Company’s objectives and strategies for using derivative instruments, how the derivative instruments and related hedged items are accounted for, and how the derivative instruments and related hedging items affect the financial statements. The Company does not use derivative instruments to hedge exposures to cash flow, market or foreign currency risk. Terms of convertible debt instruments are reviewed to determine whether or not they contain embedded derivative instruments that are required under ASC 815 to be accounted for separately from the host contract, and recorded on the balance sheet at fair value. The fair value of derivative liabilities, if any, is required to be revalued at each reporting date, with corresponding changes in fair value recorded in current period operating results. Freestanding warrants issued by the Company in connection with the issuance or sale of debt and equity instruments are considered to be derivative instruments. Pursuant to ASC 815, an evaluation of specifically identified conditions is made to determine whether the fair value of warrants issued is required to be classified as equity or as a derivative liability. 11 Beneficial Conversion and Warrant Valuation.The Company recorded a beneficial conversion feature (“BCF”) related to the issuance of convertible debt instruments that had conversion features at fixed rates that were in-the-money when issued, and the fair value of warrants issued in connection with those instruments. The BCF for the convertible instruments was recognized and measured by allocating a portion of the proceeds to warrants, based on their relative fair value, and as a reduction to the carrying amount of the convertible instrument equal to the intrinsic value of the conversion feature. The discounts recorded in connection with the BCF and warrant valuation were recognized as non-cash interest expense debt discount over the term of the convertible debt, using the effective interest method. Comprehensive Income (Loss) of the Company is defined as the change in equity (net assets) of a business enterprise during a period from transactions and other events and circumstances from non-owner sources.It includes all changes in equity during a period except those resulting from investments by owners and distributions to owners.Comprehensive income (loss) has two components, net income (loss) and other comprehensive income (loss), and is included on the statement of stockholders’ equity. Our other comprehensive income (loss) consists of the foreign currency translation adjustment. For more information see Note 9to the accompanying consolidated financial statements. Business segments are required to be reported by the Company. As the Company only operates in principally one business segment, no additional reporting is required. Recent accounting pronouncements issued by FASB (including EITF), the AICPA and the SEC did not or are not believed by management to have a material impact on the Company’s present or future financial statements. 3.Inventories The components of inventories include the following at: March 31, 2011 June 30, 2010 (unaudited) Raw materials $ $ Work in process Finished goods Reserve for obsolescence ) ) $ $ 4.Property and Equipment Property and equipment are summarized as follows: Estimated March 31, June 30, Life (Years) (unaudited) Manufacturing equipment 5 - 10 $ $ Computer equipment and software 3 - 5 Furniture and fixtures 5 Leasehold improvements 5 - 7 Construction in progress Tooling 1 - 5 Total Property and Equipment Less accumulated depreciationand amortization Total property and equipment, net $ $ In the second quarter of fiscal 2011, fully depreciated property and equipment with an original cost of $1.50 million were written off since they are no longer in use. 12 5.Intangible Assets The following table discloses information regarding the carrying amounts and associated accumulated amortization for intangible assets: March 31, 2011 June 30, 2010 (unaudited) Gross carrying amount $ $ Accumulated amortization ) ) Net carrying amount $ $ Amortization expense related to intangible assets totaled approximately $25,000 during both nine-month periods ended March 31, 2011 and 2010.The net carrying amount will be amortized over the following schedule: Total 6.Accounts Payable The accounts payable balance includes $43,000 of related party transactions for board of director’s fees as of March 31, 2011 and June 30, 2010. 7.Compensatory Equity Incentive Plan and Other Equity Incentives Share-Based Compensation Arrangements—The Company’s Amended and Restated Omnibus Incentive Plan (the “Incentive Plan”) included several available forms of stock compensation of which incentive stock options and restricted stock awards have been granted to date. These plans are summarized below: Award Shares Availablefor Award Shares Outstanding Issuance Authorized atMarch31, atMarch31, Equity Compensation Arrangement Amended and Restated Omnibus Incentive Plan Employee Stock Purchase Plan - The 2004 Employee Stock Purchase Plan (“ESPP”) permits employees to purchase common stock through payroll deductions, which may not exceed 15% of an employee’s compensation, at a price not less than 85% of the market value of the stock on specified dates (June 30 and December31). In no event may any participant purchase more than $25,000 worth of shares in any calendar year and an employee may purchase no more than 4,000 shares on any purchase date within an offering period of 12 months and 2,000 shares on any purchase date within an offering period of six months. The discount on market value is included in selling, general and administrative expense in the accompanying statements of operations and was $1,224 and $764 for the nine months ended March 31, 2011 and 2010, respectively. Grant Date Fair Values and Underlying Assumptions; Contractual Terms—The Company estimates the fair value of each stock option as of the date of grant using the Black-Scholes-Merton pricing model. The ESPP fair value is the amount of the discounted market value the employee obtains at the date of the purchase transaction. 13 For stock options and restricted stock units granted in the nine month period ended March 31, 2011 and 2010, the Company estimated the fair value of each stock option as of the date of grant using the following assumptions: Nine months ended Nine Months ended March 31, 2011 March 31, 2010 Expected volatility % % Weighted average expected volatility % % Dividend yields 0
